224 F.3d 586 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Garland Lightfoot, Jr., Defendant-Appellant.
No. 99-2003
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 8, 2000
Decided August 9, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 98-CR-113-C-01--Barbara B. Crabb, Judge.
Before Cudahy, Manion, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Garland Lightfoot  was convicted by a jury of possession with intent  to distribute cocaine and cocaine base, in  violation of 21 U.S.C. sec. 841(a)(1). He  received a stiff sentence for his crime--315  months' imprisonment--but his appeal concerns  three evidentiary rulings made by the district  court during the course of the trial. Some of the  evidence in question was indeed graphic, but we  conclude that the district court did not abuse  its discretion in any of the rulings he  challenges, and we therefore affirm.


2
* The crime itself requires no further  explanation. The way the police learned about it,  however, is important. On October 30, 1998,  Detective Dennis Gerfen of the Madison,  Wisconsin, Police Department received a 911 call.  The caller turned out to be Antoinette Eleby, and  Eleby wanted to tell Gerfen about her roommate's  drug dealings. The roommate was, not  surprisingly, Lightfoot. Eleby told Gerfen that  Lightfoot had a large quantity of cocaine and a  gun with him inside their apartment. She also  told him that Lightfoot was asleep right then,  and that if Gerfen came over he could seize the  drugs and the gun.


3
Gerfen, along with some other officer, promptly  went to the apartment and knocked on the door. A  female voice inside said "I didn't call." After  a moment, Eleby opened the door and identified  herself to the officers. They saw, in addition to  her, two small children, a woman in the dining  room, and Lightfoot. Eleby confirmed that she had  placed the earlier 911 call, and she consented to  a search of the apartment.


4
The search produced exactly the results Eleby  had predicted the officers found 136 grams of  powder cocaine, 155 grams of crack cocaine, and  a .380 semi-automatic handgun and ammunition for  the gun. Lightfoot's fingerprints were on the  bags containing the drugs, on various dishes used  to process the drugs, and on the gun.


5
At the trial, Lightfoot attempted to defend  himself by alleging that he was set up by Eleby,  who was the real drug dealer. The prosecutors  countered his version in several ways with the  officers' testimony, with Eleby's testimony, with  the fingerprint evidence, and with evidence that  Lightfoot had physically abused Eleby. The last  evidence is the focus of Lightfoot's first  challenge to the district court's rulings given  the nature of the evidence of abuse, which we  describe briefly below, he claims that it failed  to meet the relevance standards of Fed. R. Evid.  404(b) and that it served only to suggest that he  was a bad man; in the alternative, he argues that  it was so prejudicial that the court should have  excluded it under Fed. R. Evid. 403. The second  evidentiary ruling Lightfoot attacks concerned  the court's decision to preclude Lightfoot from  asking Eleby certain questions about her own drug  dealings, from asking a detective about names in  Eleby's address book, and asking his own  witnesses about their prior drug dealings with  Eleby. The district court excluded all three  types of evidence as cumulative. Finally,  Lightfoot objects to the court's decision to  permit Detective Gerfen to testify as an expert  that the amount of cocaine they retrieved was so  great that it had to be destined for resale.

II

6
The district court denied Lightfoot's motion in  limine to exclude evidence of his abusive  behavior toward Eleby. The jury was therefore  permitted to hear her testify that Lightfoot beat  her when she called the police; that he regularly  beat her (once a day, she estimated); that he  struck her not only with his fists but also  occasionally with objects like a hanger, a belt,  or a bat; that he threatened to kill her if she  called the police; and that when he suspected she  was trying to contact the police, he urinated all  over her, including in her mouth.


7
We have no doubt that the jury was revolted by  this account, but that does not necessarily make  the evidence inadmissible. The government offered  two grounds for its admissibility: first, it  argued that this evidence was necessary for the  jury to have the full picture of what was going  on, and thus it was not 404(b) evidence at all,  see United States v. Gibson, 170 F.3d 673, 678-79  (7th Cir. 1999), and second, it argued that this  evidence was relevant because it tended to refute  Lightfoot's argument that Eleby was the real drug  dealer and he was just an innocent pawn at best.  We find the latter ground persuasive. If the jury  believed Eleby's account of the way Lightfoot  behaved toward her (as it ultimately did), this  would have been strong circumstantial evidence  that Lightfoot was the one in control, not Eleby.


8
Even relevant evidence may be excluded under  Rule 403 if the prejudicial effect of the  evidence outweighs the benefit the jury would  obtain from considering it. But balancing under  Rule 403 is the quintessential job for the trial  judge, who is in a far better position to weigh  the advantages and disadvantages of admitting  particular evidence. Here, despite the obviously  prejudicial effect of Eleby's testimony, we  cannot find that Judge Crabb abused her  discretion. Indeed, it was important for the jury  to have some way of assessing Lightfoot's  defense, and this evidence helped it to do so.


9
We similarly find no merit in Lightfoot's  complaints about the various limits the district  court placed on his cross-examination of Eleby.  Lightfoot wanted to explore her drug dealing  boyfriend by boyfriend, location by location, and  the district court properly found that this was  not necessary. Lightfoot was able to bring out  the key point, which was that Eleby had dealt  drugs before. The district court has broad  discretion to impose reasonable limits on both  scope and extent of cross-examination, see United  States v. Span, 170 F.3d 798, 802-03 (7th Cir.  1999), and it did not exceed them in this  instance. We reject Lightfoot's challenge to the  limits the court placed on his questioning of his  own witnesses (whom he wanted to ask about prior  drug purchases from Eleby, or if they knew Eleby)  for the same reason.


10
Last, Lightfoot claims that the court should  not have permitted Detective Gerfen (who was also  a fact witness) to testify in an expert capacity  about the quantity of drugs the officers  recovered and the fact that this was a commercial  quantity, not a personal use amount. Gerfen had  nearly 25 years' general experience as a police  officer, 8 years' experience investigating  narcotics, and he had received training from the  Wisconsin Division of Narcotics Enforcement. As  it is clear that there is nothing wrong with  having a police officer testify both as a fact  witness and an expert witness, see United States  v. Penny, 60 F.3d 1257, 1265 (7th Cir. 1995),  Lightfoot is reduced to claiming that Gerfen's  testimony should have been excluded because he  admitted that he was unfamiliar with the odor of  crack cocaine during the cooking process. That  admission, however, has no bearing on Gerfen's  general familiarity with the cocaine business. He  was amply qualified to testify as an expert, and  Lightfoot was free to impeach him with details  like the odor evidence. It was up to the jury to  assess the weight of his testimony.

III

11
We Affirm the judgment of the district court.